Citation Nr: 1515867	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-00 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial compensable disability rating for residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant






INTRODUCTION

The Veteran had active service in the United States Army from July 1969 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which granted service connection for prostate cancer and assigned a 100 percent disability rating, effective August 21, 2012, the date of the claim and a noncompensable disability rating, effective October 11, 2012.  

FINDING OF FACT

The Veteran's prostate cancer is in remission and has not required surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, since March 2012; his prostate cancer has neither reoccurred nor metastasized at any time during the appeal; and there is no medical evidence that he has any prostate cancer residuals including voiding dysfunction or erectile dysfunction. 


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for prostate cancer residuals are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code (DC) 7528 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Where, as here, service connection has been granted and the initial ratings have been assigned, the claim of entitlement to service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional  38U.S.C.A. § 5103(a) notice.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  

Nonetheless, the Board notes that the Veteran was notified via letter dated in August 2012, of VA's duty to assist him in substantiating his service connection claim, and the effect of this duty upon his claim.  This letter also informed him of how disability ratings and effective dates are assigned.  See Dingess, 19 Vet. App. at 484.  Because the letter addressed all notice elements and predated the initial adjudication by the AOJ in November 2012 nothing more is required. 

VA has also satisfied its duty to assist the Veteran in the development of his claim.  In-service treatment records and pertinent post-service records have been obtained and associated with his claims folder, or are otherwise viewable on the Virtual VA and VBMS electronic file systems.  He has also submitted potentially relevant documents and argument in support of his claim, including personal statements and representative argument.  The Veteran has not indicated that any additional pertinent evidence exists, and there is no indication that any such evidence exists.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran was afforded VA examination in October 2012.  The Board finds that, the examination report is thorough and adequate, and thus is sufficient to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, performed the requisite testing, and provided the information necessary to evaluate his service-connected prostate cancer residuals under the applicable rating criteria.  The Veteran has not alleged any prejudice caused by a deficiency in the examination here.  Thus, there is adequate medical evidence of record to make a determination in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board has also considered that the Veteran has not been afforded VA examination of his prostate cancer residuals since 2012, but finds that the medical evidence of record in this case is not too old to adequately evaluate this disability.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (another VA examination is not warranted based on the mere passage of time).  The Court noted that a factor to consider was whether the submission or identification of additional lay or medical evidence raised the question of whether the medical evidence of record was sufficient to render a decision on the claim. 

The Veteran has not asserted, and the evidence does not show, that his service-connected prostate cancer residuals have materially increased in severity since his October 2012 evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Moreover, given that the Veteran has not identified any outstanding treatment records since the 2012 VA examination and the fact that the history he provided at that time, and considered by the examiner, is consistent with that reflected in the record, the examination report (which reflects not only the Veteran's history, but complaints, clinical findings and diagnoses) provides the information necessary to evaluate his service-connected disability under the applicable rating criteria.  38 C.F.R. § 4.2 (2014); Abernathy v. Principi, 3 Vet.App. 461 (1992).  Consequently a new VA examination to rate the severity of his service-connected prostate cancer residuals is not warranted. 

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.

Law and Analysis

The Veteran contends that his service-connected prostate cancer are more disabling than reflected in the current noncompensable disability rating. 

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  However, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's prostate cancer residuals are evaluated under DC 7528, which provides that active malignant neoplasms of the genitourinary system are to be rated as 100 percent disabling.  Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedures, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b.  

First and foremost, the Veteran's external radiation therapy was completed in March 2012, approximately five months prior to his filing a claim for service connection.  Therefore, the criteria for assignment of a 100 percent rating for active disease are not met.  That said, the Board finds that there has not been any indication of local reoccurrence or metastasis of the Veteran's prostate cancer and his residuals have not been productive of voiding dysfunction or renal dysfunction, and the Veteran has not claimed to have any such problems.  Rather he argues that the fact that he continues to be "watched very close with appointments every 3 months to check PSA and cystoscopy" is equivalent to "watchful waiting" and thus is a form of treatment as described in the Compensation and Pension Training Letter 00-02 (May 1, 2000).  See Appellant's Brief, dated December 18, 2014.  

Voiding dysfunctions are addressed under 38 C.F.R. § 4.115a, which directs that the particular condition be rated as urine leakage, urinary frequency, obstructed voiding. 

Urinary leakage involves ratings ranging from 20 to 60 percent and contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence.  A 20 percent rating contemplates leakage requiring the wearing of absorbent materials, which must be changed, less than 2 times per day.  When there is leakage requiring the wearing of absorbent materials, which must be changed 2 to 4 times per day, a 40 percent disability rating is warranted.  When these factors require the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day, a 60 percent evaluation is warranted.  See 38 C.F.R. § 4.115a.

Urinary frequency encompasses ratings ranging from 10 to 40 percent.  A 10 percent rating contemplates daytime voiding interval between 2 and 3 hours, or awakening to void 2 times per night.  A 20 percent rating contemplates daytime voiding interval between 1 and 2 hours, or awakening to void 3 to 4 times per night.  A 40 percent rating contemplates a daytime voiding interval less than 1 hour, or awakening to void 5 or more times per night.  Id.

Finally, obstructed voiding includes ratings ranging from noncompensable to 30 percent.  A noncompensable rating contemplates obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year.  A 10 percent rating contemplates marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post-void residuals greater than 150 cubic centimeters (cc's); (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc's per second); (3) recurrent urinary tract infections secondary to obstruction; (4) stricture disease requiring periodic dilatation every 2 to 3 months.  A 30 percent rating contemplates urinary retention requiring intermittent or continuous catheterization.  Id.

Turning to the evidence of record, VA medical records show that the Veteran presented with bladder infection sometime in November 2011.  A PSA drawn at that time showed a level of 14, which the examiner believed might have been a combination of prostate cancer and infection.  Following successful treatment of his urinary tract infection with antibiotics, the Veteran's PSA dropped down to the level of 4.  In January 2012, he was evaluated for the elevated PSA level of 4 and an abnormal digital rectal examination with a nodule on the left.  He underwent biopsy, which showed adenocarcinoma of the prostate, which was treated with external beam radiation therapy.  Subsequent records show that with the exception of slight dysuria and loose stools, the Veteran tolerated the treatment very well with minimal side effects or complications.  He completed his last treatment in late March 2012 with no significant gastrointestinal or genitourinary symptoms.  See Radiology Non VA Consult Note dated March 28, 2012.  The Veteran has not had any additional treatment for malignancy since that time.

In connection with his claim for service connection, the Veteran was afforded a VA examination in October 2012.  He continued to complain of occasional loose stools, but did not have any other residual conditions and/or complications due to prostate cancer or its treatment.  He specifically denied erectile dysfunction or voiding problems including dysuria, nocturia, hematuria or sense of incomplete emptying.  He did not have any other pertinent physical findings, complications, conditions, signs or symptoms.  The examiner noted the Veteran's previous history of recurrent symptomatic urinary tract or kidney infections was of unknown etiology and had occurred before his diagnosis of prostate cancer.  The examiner noted the Veteran's treatment for prostate cancer was completed in March 2012 and that he was currently in watchful waiting status with appointments every 3 months for PSA checks and cystoscopy.  His most recent PSA in September 2012 was 1.9.  The VA examiner later concluded that the Veteran was in remission with no evidence of active cancer.  See also VA addendum opinion.  There is no competent medical evidence to the contrary.  

The remaining evidence of record is entirely negative for documentation of repeated medical visits for treatment of voiding dysfunction, erectile dysfunction, urinary tract or kidney infections or a recurrence of his prostate cancer since the VA examination in 2012.  

Based on the medical evidence of record, the Board finds that the Veteran's prostate cancer residuals do not warrant a compensable rating.  He fortunately has very little, if any, complications stemming from his prostate cancer to warrant a higher rating.  The Veteran has not reported any instances of urinary frequency, incontinence, or nocturia.  There is also no evidence of any obstructed voiding or erectile dysfunction.  In other words, there are no residual complications due to the prostate cancer or its treatment.  Although the Veteran argues that his current requirement of having to be checked every 3 months to make sure that there is no recurrence is the equivalent of  "watchful waiting" treatment for active prostate cancer, and that is a form of treatment for compensation purposes, the Board disagrees.  The Training Letter cited by the Veteran clearly states that "watchful waiting" is a form of treatment for active prostate cancer. The Board notes that when diagnosed with prostate cancer, the Veteran elected radiation therapy as his course of treatment, rather than "watchful waiting."  Since his radiation treatment, he has been in remission with no active disease requiring any treatment. Monitoring to ensure no recurrence is not treatment for an active condition, and thus, does not equate to "watchful waiting" treatment for an active prostate cancer situation as described in the Training Letter, TL 00-02, issued on May 1, 2000.

The rating schedule is designed to accommodate changes in condition; therefore, the Veteran may be awarded a different evaluation in the future should his prostate cancer disability picture change.  See 38 C.F.R. § 4.1.  At present, however, since there is no evidence that he does, in fact, have any residuals of his service-connected prostate cancer, nor any recurrence or metastasis, a compensable rating under DC 7528 is not warranted.  In this case a noncompensable disability rating is appropriate. 

	(CONTINUED ON NEXT PAGE)


ORDER

An initial compensable disability rating for residuals of prostate cancer is denied.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


